Citation Nr: 1243668	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left knee disability secondary to a service-connected right knee disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for an anterior cruciate ligament (ACL) tear of the right knee, status post reconstruction.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

7.  Entitlement to a temporary total rating for convalescence following surgery for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974, from May 1977 to May 1981, and from November 1990 to March 1991, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Seattle, Washington, which declined to reopen the low back and bilateral pes planus claims, denied service connection for the left knee, continued the Veteran's PTSD and right knee disability ratings and denied a temporary total rating for the right knee.  During the pendency of the appeal, an increased evaluation from 30 percent to 50 percent was granted for PTSD by an April 2009 rating decision.  The Veteran continues to contest the rating; the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a June 2012 videoconference hearing.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

Entitlement to a total disability rating based on individual unemployability (TDIU) may be raised explicitly by a claimant or inferred from the record.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  A January 2012 treatment note indicates that he has been unable to work as a result of low back and bilateral knee pain.  While the Veteran is not currently service-connected for the low back or left knee, these matters have been remanded and may yet be granted.  The allegation of TDIU does not fall within the increased rating appeal for the right knee either.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board concludes that TDIU is raised by the evidence of record in conjunction with the issues on appeal.  The Board REFERS the claim for TDIU to the RO for appropriate action.  

The issues of service connection for a low back disability, bilateral pes planus and a left knee disability and increased ratings for PTSD and right knee DJD and ACL tear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  An unappealed November 1992 rating decision, of which the Veteran was notified in December 1992, denied the Veteran's claims of entitlement to service connection for a low back disability and bilateral pes planus.

2.  Additional evidence received since the November 1992 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for a low back disability and bilateral pes planus.

3.  The issue of a temporary total rating due to the need for convalescence following a May 2002 right knee surgery was implicitly denied in a February 2004 rating decision.

4.  The Veteran did not initiate a timely appeal of the denial of a temporary total rating due to the need for convalescence following a May 2002 right knee surgery.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision, denying the claims of service connection for a low back disability and bilateral pes planus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been submitted for the claims of entitlement to service connection for a low back disability and bilateral pes planus; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The February 2004 rating decision is final as to the issue of a temporary total rating due to the need for convalescence following a May 2002 right knee surgery.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  The appeal as to a temporary total rating due to the need for convalescence following a May 2002 right knee surgery is dismissed.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's previous claims for service connection for a low back disability and bilateral pes planus were denied in a November 1992 rating decision.  The Veteran was notified of the decision at his address of record and given notice of his procedural and appellate rights in a December 1992 letter.  The Veteran's only response within one year of the December 1992 letter was a completed Declaration of Status of Dependents VA Form 21-686c.  The Veteran did not indicate any disagreement with the November 1992 rating decision.  The November 1992 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The November 1992 rating decision denied service connection for a low back disability and bilateral pes planus on the grounds that the back disorder was related to a personal assault suffered by the Veteran while working at his civilian job and that the Veteran's pes planus was a congenital or developmental abnormality which had not been shown to have been aggravated by service.  

The Veteran had additional service in the Reserves following the 1992 rating decision.  A July 1993 service treatment note indicates that the Veteran was seen for aggravation of back strain while twisting and lifting during survival training and that the injury was considered in the line of duty.  The Board finds that this is evidence that the Veteran's back disability may have been aggravated.  This pertains to a ground of service connection, in-service aggravation, and the record is new.  The Board concludes that reopening is warranted for the low back disability claim.

The Veteran testified before the undersigned that he had a June 1988 medical opinion from a private doctor that he should avoid walking, excessive walking and running, relating the problem to in-service aggravation of the Veteran's pes planus.  The Board notes that this opinion was of record at the time of the November 1992 rating decision and is not new.  The opinion states that the Veteran reported having flat feet as a child but never had significant foot pain until recently.  The main concern, according to the doctor, was that the Veteran was in the Army Reserves and was marching and running in his field boots causing quite a bit of foot pain.

Again, the Veteran had additional Reserve service after the November 1992 rating decision.  This additional service, combined with the rationale of the June 1988 opinion, raises a reasonable possibility that he may have had in-service aggravation of his bilateral pes planus.  The Board considers the additional Reserve service to be new to the record and it presents a plausible basis on which service connection might be granted.  

As such, the Board finds that the evidence received in support of the Veteran's petitions to reopen is new, pertains to the grounds of the final prior denial and raises a reasonable possibility of substantiating the claims.  Consequently, the benefit-of-the-doubt rule applies, and the claims must be reopened.  See 38 C.F.R. § 3.156(a).  These claims will be addressed further in the Remand section below.

II. Temporary Total Rating

The Veteran seeks a temporary total rating due to the need for surgical convalescence for a right knee surgery occurring in May 2002.  For the reasons that follow, the Board finds that the Veteran's appeal is not timely.  The Board concludes that dismissal is warranted.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2012).  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30 (b).

The Veteran was awarded service connection for his right knee in a November 2003 rating decision, effective August 23, 2002.  That rating decision assigned an initial noncompensable rating but stated that a VA examination was being scheduled to develop the evidence necessary to rate the disability.  Following the additional development, the RO assigned an initial 20 percent disability rating in a February 2004 rating decision.  The Veteran was informed of this decision and his procedural and appellate rights in a March 2004 letter.  

VA is required to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence applying all relevant law and regulations.  See e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004).  While the RO did not address a temporary total rating in either the November 2003 or February 2004 rating decision, the claims file contained treatment records from Madigan Army Hospital showing the May 2002 right knee surgery.  The right knee surgery occurred in May 2002, he filed an ultimately successful service connection claim for the right knee in August 2002, and claimants are presumed to pursue the highest rating possible.  The Board finds that the issue of a temporary total rating due to the need for surgical convalescence for a right knee surgery had been raised as of the February 2004 rating decision.  

Where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it may be deemed denied.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Once any applicable appeals period with regard to that "decision" has expired, a CUE claim must be made to establish benefits based on that claim.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

A four part test is used to determine whether a case has been implicitly denied.  Cogburn v. Shinseki, 24 Vet.App. 205 (2010).  Four factors must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether the claimant is represented by an attorney.  Id. at 212-14.  

When VA assigns a disability rating that is less than 100 percent, the claimant is understood to have received general notice of the denial of a total disability rating due to individual unemployability (TDIU) claim so that the VA decision regarding the TDIU claim is final and "CUE [i]s the only appropriate way to attack [VA's] decision".  Ingram v. Nicholson, 21 Vet. App. 232, 248-49 (2007).  See also Deshotel, 457 F.3d at 1261 ("Where the veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied.").  TDIU is considered an alternative theory of entitlement when addressing increased ratings claims.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  While TDIU is a different total rating benefit, the Board concludes that the rationale of Ingram and Deshotel is applicable in this situation.  The Veteran's initial rating for the right knee was established in the February 2004 rating decision.  The temporary total issue had been raised at that time.  The RO did not address it when assigning the initial rating for the right knee.  The Board finds that the temporary total rating was an alternative theory of the claim explicitly decided in February 2004, that the adjudication alluded to the pending temporary total rating in such a way that denial was the only reasonable inference and that the timing was identical inasmuch as the claim was identical, only the theories differed.  

The Board notes that the Veteran was not represented by an attorney.  The fourth element of implicit denial does not weigh against the Veteran. 

In light of the foregoing, the first three Cogburn elements are substantially in support of implicit denial.  The fourth Cogburn element is not for application here.  The Board concludes that the February 2004 rating decision denied the temporary total rating issue implicitly.  

The Veteran was provided notice of the February 2004 rating decision in March 2004.  The notice letter informed the Veteran of his procedural and appellate rights.  The Veteran had one year to initiate an appeal with the submission of a Notice of Disagreement.  In that year, the Veteran filed two statements, both in May 2004.  The first was a claim for an annual clothing allowance.  The second was a request for a temporary total rating due to surgical convalescence for an impending foot surgery.  There is no indication of disagreement with the February 2004 rating decision in either statement.  The Veteran was seen for a March 2005 VA examination in connection with an ongoing appeal for the rating for his right little finger.  There is no discussion of the right knee in that report.  The Board finds that there is no document of record which may be construed as a Notice of Disagreement with the February 2004 rating decision.  The Board concludes that the February 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran testified before the undersigned that he had attempted to file a claim for the temporary total rating at the time of the surgery and that the claim should have been addressed by the RO.  He claims that the loss of filings from Reservists is typical of the RO and that he should not be penalized for their failure to address the claim.  However, he should have disagreed with the rating decision then, as opposed to waiting several years to file the instant claim.  

Where a decision is final, only a request for revision based on clear and unmistakable error (CUE) can result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Any other result would vitiate the rule of finality.  See id.  In other words, there are no freestanding claims for issues finally denied previously.  When such a freestanding claim is raised, the appeal should be dismissed.  Id.  

The Veteran has not argued that the February 2004 rating decision should be revised.  He and his representative have not discussed the February 2004 rating decision at all.  Thus, the Board cannot construe the appeal as a motion to revise the February 2004 rating decision on the basis of CUE.  The Board finds that the Veteran's appeal is a freestanding claim as to an issue finally denied.  That is, the 2004 rating decision is final with respect to the effective date of the grant of service connection (which post-dates the surgery) and the rating assigned.  In conclusion, to the extent that the Veteran attempted to raise freestanding temporary total rating claim against an issue previously and finally denied and based on the procedural history of this case, particularly in light of Rudd v. Nicholson, the Board has no alternative but to dismiss the appeals as to this issue.  See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed).

III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

New and material evidence specifically addressing the low back and bilateral pes planus issues has been received.  Therefore, the claims are reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal for a temporary total rating due to the need for surgical convalescence following a May 2002 right knee surgery, the question of whether or not VA discharged its obligations under the duties to notify or assist is moot as to that appeal, and the Board need not address it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has not reached the merits on any of the remaining claims; the Board need not consider whether VA has discharged its duty to notify or assist obligations as to those issues at this time.


ORDER

The appeal to reopen the claims for service connection for a low back disability and bilateral pes planus is granted; the appeal is granted to this extent only.

The appeal of entitlement to a temporary total rating for convalescence following surgery for a service-connected right knee disability is dismissed.


REMAND

The Board must remand the claims of service connection for a low back disability, bilateral pes planus and a left knee disability and increased ratings for PTSD and right knee DJD and ACL tear.  

Service Connection

As to the low back disability and bilateral pes planus claims, the Board concludes a remand is necessary to provide the Veteran with a VA examination.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has current diagnoses of degenerative disc disease with osteophytosis of the lumbar spine and bilateral pes planus.  The Veteran had a Reserve service back strain injury in July 1993.  He also had additional running and walking duty during Reserves.  There is evidence potentially supporting aggravation of his disabilities by these Reserve experiences.  The Veteran also alleges that the low back and pes planus disabilities are caused or aggravated by his service-connected right knee disabilities.  The Veteran has not had a VA examination in connection with these claims.  The Board remands to provide the Veteran with a VA examination.

The Veteran's VA treatment records show that he suffered an anterior cruciate ligament (ACL) tear in his left knee while running or hiking on a trail in August 2007.  The Veteran was provided with x-rays and a MRI which were interpreted to show a complete tear of the ACL.  He underwent reconstructive surgery in November 2007.  The RO sent the Veteran for a February 2011 VA examination to develop better evidence regarding whether a nexus between the right and left knee disabilities was at least as likely as not.  The examiner conducted a full physical examination and interview of the Veteran and reviewed the claims file.  The examiner found that the left knee disability was not related to the right knee disability because the left knee disability was the result of a non-service injury while running.  The examiner did not address secondary service connection on an aggravation basis at all.  The Board remands for an adequate VA examination and medical opinion regarding secondary service connection on an aggravation basis.

Increased Ratings

The Veteran testified before the undersigned that he wished to pursue his PTSD rating appeal and that he had additional evidence to submit in support of his claim.  No such evidence was received.  The Board notes, however, that the Veteran receives treatment for his PTSD through VA.  To the extent that he wished to associate outstanding records with the claims file, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also notes that the RO developed the Veteran's PTSD records as recently as February 2012, but failed to issue a Supplemental Statement of the Case thereafter.  The RO is obligated to consider evidence it receives in the first instance.  See 38 C.F.R. § 19.37(a).  The RO will have an opportunity to address these records in the first instance on remand. 

The Veteran's VA treatment records contain October 2011 and January 2012 notes indicating that the Veteran complained of worsening knee pain.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board notes that his last VA examination in connection with his claim was in February 2011.  As he was last afforded an examination almost two years ago and his statements suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

The Board observes that the appellant has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through February 2012.  To correctly assess the Veteran's current PTSD and right knee disabilities, all records of treatment from February 2012 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Puget Sound Health Care System for treatment concerning PTSD and the right knee from February 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to determine whether:

a) his low back is as likely as not aggravated (worsened) by the in-service back strain complaint noted in July 1993; or,
b) his pes planus disorder is as likely as not aggravated by Reserves duty, such as running and walking; or,
c) his low back disability or pes planus are aggravated by his service-connected right knee disabilities.  

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for VA examinations to determine the current nature and severity of his PTSD and right knee disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's PTSD and right knee symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected right knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


